EXHIBIT 10.1 
 
 
CONFIDENTIAL TREATMENT REQUESTED – CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE COMMISSION. THE OMITTED
PORTIONS HAVE BEEN REPLACED WITH “[***].”
 
 
EXHIBIT B
CHANGE MANAGEMENT FORM #5


Program: Support.com (“Vendor”) Wireless Gateway Support, SOW #1, dated October
1, 2013.
PCR No.:
Originator: Joy Park
Date: September 18, 2014
Department: NCO
Phone #: [***]
Title: Executive Dir. Contract Management & Vendor Strategy
Locations Impacted: Work From Home Agents
Requested Implementation Date: September 22, 2014
Estimated Hours: (LOE)
X Billable         o Non-Billable
Billing Rate/Hour: N/A
Fixed Fee Cost (if applicable)
Type of Change: Comcast and Vendor agree to revise the training section and base
fees and payment section in SOW #1 as set forth below.  Unless specifically
provided in this Change Management Form, all other terms of SOW #1 remain
unchanged.
Scope of Change:
× Minor (Anything within current contract)
oMajor (may require contract amendment)
MUST BE REVIEWED BY Business and/or P&L Owner
Reason for Change: (give brief overview of the reason for the change i.e. due to
additional business, project enhancements or resulting from a corrective
action), and identify whether change is permanent or temporary)



The parties, for good and valuable consideration, the receipt of which is hereby
acknowledged, agree to modify SOW #1 as follows:


1.  
The training table under Section 5.1(c) (“Length”) is deleted in its entirety
and replaced with the following training table:



Wireless Gateway Training
Program Hours
Initial New Hire Training
[***]
CSR Nesting Period
[***]



2.  
The following section shall be added after Section 5.7 (“Up-Training”):



5.8   Nesting.  Once a CSR has completed the initial New Hire Training, Vendor
shall begin a period of nesting to facilitate transition to production, wherein
the newly trained CSR will work with a tenured or supervisory CSR to help ensure
that Comcast customers are being handled in accordance with the Comcast
guidelines (“CSR Nesting Period”).


3.  
Section 8.2 (“Training Rate”) is deleted in its entirety and replaced with the
following:



8.2      Training Rate.  Comcast will pay Vendor in arrears each fiscal calendar
month the CSR Training Rate as set forth below, per applicable hour, for CSRs
engaged in initial New Hire Training. In addition, during a CSR Nesting Period,
if the newly trained CSR is actively taking calls then  the Vendor will be paid
at the Productive Hour Rate, otherwise during the CSR Nesting Period the Vendor
shall be paid at the Training Rate.




Area(s) of Change
    Accounting/Payroll
    Network
    Data Processing
    Resource Planning
    General Facilities
    Quality Assurance
    Human Resources
    Telecom
    IT/BI
 ×    Training
    Operations
    Recruiting
    Miscellaneous (Please describe below)
 



Comcast Authorization (SRT Comcast/LOB POC)
Comcast Representative’s
Signature                                                                /s/
Brian Duffy
Print Name                           Brian
Duffy                                                      Date 9/30/14


Support.com, Inc. (LOB POC)
Support.com, Inc Representative’s
Signature                                                                           /s/
Roop K. Lakkaraju
Print Name                      Roop K.
Lakkaraju                                           Date 9/18/14
 


COMCAST and SUPPORT.COM CONFIDENTIAL


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***